DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the amendment filed on 12/17/2020.

Claims 1-8, 10-17 and 19-24 have been amended.
Claims 9 and 18 are canceled.
Claims 1-8, 10-17 and 19-24 are pending in the application.
Response to Arguments
The previous action dated 7/15/2020 provided indication that claims 9, 18 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding independent claims 1 and 10, Applicant, see remark page 9, submits that:
“Claims 1 and 10 have been amended to incorporate features of claims 9 and 18 that the Office has indicated are not taught by the combination of cited art. Accordingly, withdrawal of their rejection and claims depending therefrom is respectfully requested.”
The Examiner respectfully disagrees. 

Second, features disclosed in now pending claims 1 and 10 are not precisely the ones for which the Examiner provided indication as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding independent claims 19 and 21, Applicant argues that: 
“The cited art does not teach or disclose generating messaging that comprises, for that serving frequency, an indication of whether the UE is capable of non-gap measurement in connection with one or more measurement objects, as recited in claim 19, and similar features of claim 21.” 
The Examiner respectfully disagrees.  The Examiner submits that claim 19 (similarly claim 18) requires process configuration signaling comprising an indication of a serving frequency, and
generate messaging that comprises, for that serving frequency, an indication of whether the UE is capable of non-gap measurement in connection with one or more measurement objects.
These limitation are disclose by Olufunmilola for, [0045]; [0055]: indicators from measurement scenarios (inter-frequency or inter-RAT cell indicated in the measurement control message) creating a measurement gap from a serving frequency, reported/sent by UE; [0043]-[0044]; UE capable of measurements non-gap assisted measurements: capability information indicating the UE does not need a measurement gap (non-gap measurement). 

Regarding claims 3 and 12, Applicant argues that: 
Olufunmilola could not disclose or teach that a first measurement scenario of the one or more measurement scenarios has a NR (New Radio) serving frequency, and wherein the associated measurement gap for the first measurement scenario is the same as a LTE (Long Term Evolution) measurement gap.
The Examiner respectfully disagrees.  Although Olufunmilola does not explicitly disclose measurement scenarios has a NR (New Radio) serving frequency, and wherein the associated measurement gap for the measurement scenario is the same as a LTE (Long Term Evolution) measurement gap, Yeo discloses measurement scenarios has a NR (New Radio) serving frequency, and wherein the associated measurement gap for the measurement scenario is the same as a LTE (Long Term Evolution) measurement gap, [0224]; Fig. 2H: 2h-05 in terms of the NR system and 2h-04 I LTE system (the later overlaps with that of the NR).    
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olufunmilola with yeo to support a communication technique of fusing a 5G communication system for supporting higher data transmission rate with an IoT technology and a system thereof, see abstract.



Response to Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10-12 and 19-22 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Olufunmilola et al. (US 20140146732 A1) hereinafter Olufunmilola.
Regarding claim 1. Olufunmilola discloses an apparatus configured to be employed in a UE (User Equipment), comprising: a memory interface; and processing circuitry configured to: 
	receive a configuration signaling from a base station that comprises, for each measurement scenario of the one or more measurement scenarios, [0043]-[0044]: intra-frequency measurement, inter-frequency measurement, inter-RAT measurement, an associated indication of whether an associated measurement gap is configured for that measurement scenario, [0044]: gap assisted measurement; [0047]; [0061]; quality indicators/associated with measurement, (provided by the eNB for the UEs which need to perform gap assisted measurement);
	generate an indication that the associated measurement gap of a first measurement scenario of the one or more measurement scenarios is unused, [0061], [0063]; quality indicators from the inter-frequency or inter-RAT cell indicated in the measurement request message; by sending another configuration command 806: this provide another measurement scenario, because , [0060], configuration command provides the second radio with information that allows the second radio 804 to receive and measure signals including quality indicators from the neighboring cell, (an indication that the previous measurement scenario was not used); 
	send the associated indication for the first measurement scenario of the one or more measurement scenarios to the base station, [0045]; [0055]: indicators from measurement scenarios (inter-frequency or inter-RAT cell indicated in the measurement control message) creating a measurement gap from a serving frequency, reported/sent by UE; refer to Fig. 8 step 808 and [0061]; and 
	one of: receive additional configuration signaling that indicates that the associated measurement gap is not configured for the first measurement scenario, [0061], [0063]; quality indicators from the inter-frequency or inter-RAT cell indicated in the measurement request message; by sending another/additional configuration command 806: this provide another measurement scenario, because , [0060], configuration command provides the second radio with information that allows the second radio 804 to receive and measure signals including quality indicators from the neighboring cell, (an indication that the previous measurement scenario was not configured the measurement), or process data mapped to the associated measurement gap configured for the first measurement scenario.

Regarding claim 2. Olufunmilola discloses, wherein the one or more measurement scenarios comprise at least one of an intra-frequency measurement scenario, an inter-frequency measurement scenario, or an inter-RAT (Radio Access Technology) measurement scenario, [0043]-[0044]: intra-frequency measurement, inter-frequency measurement, inter-RAT measurement.  

Regarding claim 10. Olufunmilola discloses an apparatus configured to be employed in a gNB (next generation NodeB), comprising: a memory interface; and INTP634US33AA3910-USprocessing circuitry configured to: 
generate configuration signaling for a User Equipment (UE) that comprises, for each measurement scenario of the one or more measurement scenarios, an associated indication of whether an associated measurement gap is configured for that measurement scenario, [0043]-[0044]: intra-frequency measurement, inter-frequency measurement, inter-RAT measurement, intra-frequency measurement, inter-frequency measurement, inter-RAT measurement,
  wherein the configuration signaling comprises, for a first measurement scenario of the one or more measurement scenarios, an associated indication that an associated measurement gap is configured for the first measurement scenario, [0045]; [0055]: indicators from measurement scenarios (inter-frequency or inter-RAT cell indicated in the measurement control message) creating a measurement gap from a serving frequency, reported/sent by UE; refer to Fig. 8 step 808 and [0061]; 
receive an indication that the associated measurement gap of the first measurement scenario is unused, [0061], [0063]; quality indicators from the inter-frequency or inter-RAT cell indicated in the measurement request message; by sending another configuration command 806: this provide another measurement scenario, because , [0060], configuration command provides the second radio with information that allows the second radio 804 to receive and measure signals including quality indicators from the neighboring cell, (an indication that the previous measurement scenario was not used); and 
one of: generate additional configuration signaling that indicates that the associated measurement gap is not configured for the first measurement scenario, [0061], [0063]; quality indicators from the inter-frequency or inter-RAT cell indicated in the measurement request message; by sending another/additional configuration command 806: this provide another measurement scenario, because , [0060], configuration command provides the second radio with information that allows the second radio 804 to receive and measure signals including quality indicators from the neighboring cell, (an indication that the previous measurement scenario was not configured the measurement),  or map data to the associated measurement gap configured for the first measurement scenario

Regarding claim 11. Olufunmilola discloses, wherein the one or more measurement scenarios comprise at least one of an intra-frequency measurement scenario, an inter-frequency measurement scenario, or an inter-RAT (Radio Access Technology) measurement scenario, [0043]-[0044]: intra-frequency measurement, inter-frequency measurement, inter-RAT measurement.  

Regarding claim 19. Olufunmilola discloses a UE (User Equipment), comprising: a memory interface; and processing circuitry configured to: 
process configuration signaling comprising an indication of a serving frequency, [0045]; [0055]: indicators from measurement scenarios (inter-frequency or inter-RAT cell indicated in the measurement control message) creating a measurement gap from a serving frequency, reported/sent by UE; [0076]: memory 660 of processing system; and
generate messaging that comprises, for that serving frequency, an indication of whether the UE is capable of non-gap measurement in connection with one or more measurement objects, [0043]-[0044]; UE capable of measurements non-gap assisted measurements: capability information indicating the UE does not need a measurement gap (non-gap measurement). 

Regarding claim 20. Olufunmilola discloses, wherein the configuration signaling indicates one or more configured measurement objects for the UE, and wherein the one or more measurement objects are the one or more configured measurement objects, [0062], [0069]: measurements configuration Physical Cell ID, Measurement Type, Measurement ID, Measurement Object ID, Report configuration ID, and Measurement report.  

Regarding claim 21. Olufunmilola discloses a Base Station, comprising: a memory interface; and processing circuitry configured to: generate configuration signaling comprising an indication of a serving frequency, [0045]; [0055]: indicators from measurement scenarios (inter-frequency or inter-RAT cell indicated in the measurement control message) creating a measurement gap from a serving frequency, reported/sent by UE; [0076]: memory 660 of processing system; 
process messaging that comprises, for that serving frequency, an indication of whether a UE (User Equipment) is capable of non-gap measurement in connection with one or more measurement objects, [0043]-[0044]: intra-frequency measurement, inter-frequency measurement, inter-RAT measurement: non- gap measurement of cells,
make a determination, for each measurement gap of the one or more measurement objects, whether to employ a measurement gap in connection with that measurement object, [0043]-[0044]: intra-frequency measurement, inter-frequency measurement, inter-RAT measurement, intra-frequency measurement, inter-frequency measurement, inter-RAT measurement. 

Regarding claim 22. Olufunmilola discloses, wherein the configuration signaling indicates one or more configured measurement objects, and wherein the one or more measurement objects are the one or more configured measurement objects, [0062], [0069]: measurements configuration Physical Cell ID, Measurement Type, Measurement ID, Measurement Object ID, Report configuration ID, and Measurement report.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-8, 13-17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Olufunmilola et al. (US 20140146732 A1) hereinafter Olufunmilola in view of Yeo et al. (US 2018/0054800 A1) hereinafter Yeo.

Regarding claim 3. Olufunmilola discloses, wherein a second measurement scenario of the one or more measurement scenarios has a NR (New Radio) serving frequency, and wherein the associated measurement gap for the second measurement scenario is the same as a LTE (Long Term Evolution) measurement gap, [0046]: measurement gap on LTE is same as that of NR. Furthermore, another/additional configuration command 806: this provide another measurement scenario, because , [0060], configuration command provides the second radio with information that allows the second radio 804 to receive and measure signals including quality indicators from the neighboring cell.
However, Olufunmilola does not explicitly disclose measurement scenarios has a NR (New Radio) serving frequency, and wherein the associated measurement gap for the measurement scenario is the same as a LTE (Long Term Evolution) measurement gap.
Yeo discloses measurement scenarios has a NR (New Radio) serving frequency, and wherein the associated measurement gap for the measurement scenario is the same as a LTE (Long Term Evolution) measurement gap, [0224]; Fig. 2H: 2h-05 in terms of the NR system and 2h-04 I LTE system (the later overlaps with that of the NR).    
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olufunmilola with yeo to support a communication technique of fusing a 5G communication system for supporting higher data transmission rate with an IoT technology and a system thereof, see abstract.

Regarding claim 4. Olufunmilola discloses, wherein a second measurement scenario of the one or more measurement scenarios has a NR (New Radio) serving frequency, [0046], [0053]: first category of frequencies: LTE. 
However, Olufunmilola does not explicitly disclose wherein the associated measurement gap for the second measurement scenario is different than a LTE (Long Term Evolution) measurement gap.
	Yeo discloses the associated measurement gap for the second measurement scenario is different than a LTE (Long Term Evolution) measurement gap, [0224]; Fig. 2H: 2h-05 in terms of the NR system is different 2h-04 I LTE system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olufunmilola with yeo to support a communication technique of fusing a 5G communication system for supporting higher data transmission rate with an IoT technology and a system thereof, see abstract.

Regarding claim 5. Olufunmilola discloses, wherein, for each measurement scenario of the one or more measurement scenarios, each of the one or more associated serving frequencies belongs to a first category of frequencies, [0046], [0053]: first category of frequencies: LTE.
However, Olufunmilola does not explicitly disclose each of the one or more associated measurement objects belongs to a second category of frequencies.
Yeo discloses each of the one or more associated measurement objects belongs to a second category of frequencies, [0198]: second category of frequencies: 5G or new radio (NR).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olufunmilola with yeo to support a communication technique of fusing a 5G communication system for supporting higher data transmission rate with an IoT technology and a system thereof, see abstract.

Regarding claim 6. Olufunmilola discloses, wherein, for each measurement scenario of the one or more measurement scenarios, each of the first category of frequencies, [0046], [0053]: first category of frequencies: LTE.
However, Olufunmilola does not explicitly disclose the second category of frequencies is one of LTE (Long Term Evolution) frequencies, NR (New Radio) frequencies below 6 GHz, or NR frequencies above 6 GHz.    
Yeo discloses the second category of frequencies is one of LTE (Long Term Evolution) frequencies, NR (New Radio) frequencies below 6 GHz, or NR frequencies above 6 GHz, [0198]: first category of frequencies: LTE/LTE-A, and [0198]: second category of frequencies: 5G or new radio (NR); [0281].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olufunmilola with yeo to support a communication technique of fusing a 5G communication system for supporting higher data transmission rate with an IoT technology and a system thereof, see abstract.

Regarding claim 7. Olufunmilola discloses the claimed invention except explicitly, wherein, for each measurement scenario of the one or more measurement scenarios, each of the one or measurement is based on grouping several neighboring eNBs.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yeo with Olufunmilola to base the one or more measurement scenarios on grouping several neighboring eNBs to provide cooperation so that the target cell can establish neighbor relationships automatically, see abstract and [0105].

Regarding claim 8. Olufunmilola as modified by Yeo discloses, wherein, for a third measurement scenario of the one or more measurement scenarios, the one or more associated serving frequencies and the one or more associated measurement objects both comprise one of a high frequency NR (New Radio) bandwidth or a portion of the high frequency NR bandwidth, [0224]; Fig. 2H: 2h-05 in terms of the NR system and 2h-04 I LTE system (the later overlaps with that of the NR).    
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olufunmilola with yeo to support a communication technique of fusing a 5G communication system for supporting higher data transmission rate with an IoT technology and a system thereof, see abstract.

Regarding claim 12. Olufunmilola discloses, wherein a first measurement scenario of the one or more measurement scenarios has a NR (New Radio) serving frequency, and wherein the [0046]: measurement gap on LTE is same as that of NR.  
However, Olufunmilola does not explicitly disclose measurement scenarios has a NR (New Radio) serving frequency, and wherein the associated measurement gap for the measurement scenario is the same as a LTE (Long Term Evolution) measurement gap.
Yeo discloses measurement scenarios has a NR (New Radio) serving frequency, and wherein the associated measurement gap for the measurement scenario is the same as a LTE (Long Term Evolution) measurement gap, [0224]; Fig. 2H: 2h-05 in terms of the NR system and 2h-04 I LTE system (the later overlaps with that of the NR).    
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olufunmilola with yeo to support a communication technique of fusing a 5G communication system for supporting higher data transmission rate with an IoT technology and a system thereof, see abstract.

Regarding claim 13. Olufunmilola discloses, wherein a second measurement scenario of the one or more measurement scenarios has a NR (New Radio) serving frequency, , [0046], [0053]: first category of frequencies: LTE. 
However, Olufunmilola does not explicitly disclose wherein the associated measurement gap for the second measurement scenario is different than a LTE (Long Term Evolution) measurement gap.
Yeo discloses the associated measurement gap for the second measurement scenario is different than a LTE (Long Term Evolution) measurement gap, [0224]; Fig. 2H: 2h-05 in terms of the NR system is different 2h-04 I LTE system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olufunmilola with yeo to support a communication technique of fusing a 5G communication system for supporting higher data transmission rate with an IoT technology and a system thereof, see abstract.

Regarding claim 14. Olufunmilola discloses, wherein, for each measurement scenario of the one or more measurement scenarios, each of the one or more associated serving frequencies belongs to a first category of frequencies, [0046], [0053]: first category of frequencies: LTE.
However, Olufunmilola does not explicitly disclose each of the one or more associated measurement objects belongs to a second category of frequencies.
Yeo discloses each of the one or more associated measurement objects belongs to a second category of frequencies, [0198]: second category of frequencies: 5G or new radio (NR).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olufunmilola with yeo to support a communication technique of fusing a 5G communication system for supporting higher data transmission rate with an IoT technology and a system thereof, see abstract.

Regarding claim 15. Olufunmilola discloses, wherein, for each measurement scenario of the one or more measurement scenarios, each of the first category of frequencies, [0046], [0053]: first category of frequencies: LTE.
However, Olufunmilola does not explicitly disclose the second category of frequencies is one of LTE (Long Term Evolution) frequencies, NR (New Radio) frequencies below 6 GHz, or NR frequencies above 6 GHz.    
Yeo discloses the second category of frequencies is one of LTE (Long Term Evolution) frequencies, NR (New Radio) frequencies below 6 GHz, or NR frequencies above 6 GHz, [0198]: first category of frequencies: LTE/LTE-A, and [0198]: second category of frequencies: 5G or new radio (NR); [0281].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olufunmilola with yeo to support a communication technique of fusing a 5G communication system for supporting higher data transmission rate with an IoT technology and a system thereof, see abstract.

Regarding claim 16. Olufunmilola discloses the claimed invention except explicitly, wherein, for each measurement scenario of the one or more measurement scenarios, each of the one or more associated serving frequencies belongs to an associated group of serving frequencies and each of the one or more associated measurement objects belongs to an associated group of measurement objects, Olufunmilola discloses measurement is based on grouping several neighboring eNBs.
 
Regarding claim 17. Olufunmilola discloses, wherein, for a second measurement scenario of the one or more measurement scenarios, another/additional configuration command 806: this provide another measurement scenario, because , [0060], configuration command provides the second radio with information that allows the second radio 804 to receive and measure signals including quality indicators from the neighboring cell.
Olufunmilola as modified by Yeo discloses the one or more associated serving frequencies and the one or more associated measurement objects both comprise one of a high frequency NR (New Radio) bandwidth or a portion of the high frequency NR bandwidth, [0224]; Fig. 2H: 2h-05 in terms of the NR system and 2h-04 I LTE system (the later overlaps with that of the NR).    
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olufunmilola with yeo to support a communication technique of fusing a 5G communication system for supporting higher data transmission rate with an IoT technology and a system thereof, see abstract.

Regarding claim 23. Olufunmilola as modified by Yeo discloses, wherein, prior to processing the messaging, the processing circuitry is configured to employ a measurement gap in connection with each measurement object of the one or more measurement objects, Figs. 2I, 2J, and 2K: measurement gap on LTE and of NR.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olufunmilola with yeo to support a communication technique of fusing a 5G communication system for supporting higher data transmission rate with an IoT technology and a system thereof, see abstract.

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854.  The examiner can normally be reached on 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        03/25/2021

/SITHU KO/Primary Examiner, Art Unit 2414